Case 5:20-cv-07502-BLF Document 14-7 Filed 10/27/20 Page 1 of 3




               EXHIBIT G
                                     Case 5:20-cv-07502-BLF Document 14-7 Filed 10/27/20 Page 2 of 3



Community Guidelines strike basics
    This content is about Community Guidelines strikes. If you're looking for information about copyright strikes, which
    are different than Community Guidelines strikes, go to our copyright strike basics.


Community Guidelines strikes are issued when our reviewers are noti ed of a policy violation of the rules for how to
behave on YouTube, or the Community Guidelines .

Sometimes, content is removed for reasons other than Community Guidelines violations, such as a rst-party privacy
complaint or a court order. In these cases, the uploader won't get a strike.



What happens if you get a strike
If a strike is issued, we’ll let you know by email, through noti cations on mobile and desktop, and in your channel settings
    . We’ll also tell you:

•   What content was removed
•   Which policies it violated (for example adult content or violence)
•   How it affects your channel
•   What you can do next

If your content violates our Community Guidelines, here’s how it affects your channel:


Warning
We understand mistakes happen and you don’t mean to violate our policies — that’s why the rst violation is usually only
a warning. Note that you’ll only be warned once, and this warning will remain on your channel. The next time your content
is found to violate the Community Guidelines you'll get a strike. In some cases, a single case of severe abuse will result in
channel termination without warning. If you think we made a mistake, you can appeal the warning.


First Strike
If we nd your content doesn’t follow our policies for a second time, you'll get a strike.

This means you won't be able to do the following for one week:

• Upload videos, live streams, or stories
• Create custom thumbnails or Community posts
• Created, edit, or add collaborators to playlists
                                         Case 5:20-cv-07502-BLF Document 14-7 Filed 10/27/20 Page 3 of 3
• Add or remove playlists from the watch page using the “Save” button
Full privileges will be restored automatically after the 1-week period, but your strike will remain on your channel for 90
days.


Second Strike
If you get a second strike within the same 90-day period as your rst strike, you will not be able to post content for 2
weeks. If there are no further issues, full privileges will be restored automatically after the 2-week period, but each strike
expires 90 days from the time it was issued.


Third Strike
Three strikes in the same 90-day period will result in your channel being permanently removed from YouTube. Also, note
that each strike expires in 90 days from the time it's issued and that deleting the content will not remove your strike.


What to do if you get a strike
We want to help you stay on YouTube, so please:

1. Learn about our Community Guidelines         to make sure your content follows our policies.
2. If your channel got a strike, and you think we've made a mistake, let us know. You can appeal this decision here          .

YouTube also reserves the right to restrict a creator's ability to create content at its discretion. If your account has been
restricted from YouTube or from using any YouTube features, you're prohibited from using another channel to get around
these restrictions on YouTube.This applies for as long as the restriction remains active on your account. Violation of this
restriction is considered circumvention under our Terms of Service , and may result in termination of your account.


      Give feedback about this article




                                                      Was this helpful?


                                                     Yes             No
